

115 HR 6806 IH: To amend the Violent Crime Control and Law Enforcement Act of 1994 to increase the minimum amount made available to territories under the Sexual Assault Services Program, and for other purposes.
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6806IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Ms. Bordallo (for herself and Mr. Sablan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Violent Crime Control and Law Enforcement Act of 1994 to increase the minimum amount
			 made available to territories under the Sexual Assault Services Program,
			 and for other purposes.
	
 1.Allocation to territories under the sexual assault services programSection 41601(b)(4) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511(b)(4)) is amended by striking 0.25 percent and inserting 0.5 percent.
		